Exhibit 10.2

LOGO [g38708nortstar.jpg]

CONSULTANT AGREEMENT

This Agreement is made and entered into as of July 2, 2007 (“Effective Date”) by
and between Northstar Neuroscience, Inc., a Washington corporation, having its
principal place of business at 2401 Fourth Avenue, Suite 300, Seattle,
Washington 98121 (“Northstar”) and Alan Levy, Ph.D. (“Contractor”).

1. Duties. During the term of this Agreement, Contractor shall serve Northstar
and render such services as may be requested by Northstar’s President and CEO
and its officers from time to time, including any specific duties described in
the attached “Schedule of Duties.”

2. Term. This Agreement shall commence on the above date and continue until
terminated by either party by giving two (2) weeks’ written notice.

3. Compensation. Northstar shall pay Contractor as fees for his services the
compensation described in the attached “Schedule of Compensation.” Northstar
will reimburse Contractor only for expenses that Northstar approves in advance
in writing.

4. Intellectual Property Rights.

4.1 Innovations; Northstar Innovations. “Innovations” includes processes,
machines, compositions of matter, improvements, inventions (whether or not
protectable under patent laws), works of authorship, information fixed in any
tangible medium of expression (whether or not protectable under copyright laws),
moral rights, mask works, trademarks, trade names, trade dress, trade secrets,
know-how, ideas (whether or not protectable under trade secret laws), and all
other subject matter protectable under patent, copyright, moral right, mask
work, trademark, trade secret or other laws, and includes without limitation all
new or useful art, combinations, discoveries, formulae, manufacturing
techniques, technical developments, discoveries, artwork, software, and designs.
“Northstar Innovations” are Innovations that Contractor, solely or jointly with
others, conceives, reduces to practice, creates, derives, develops or makes
within the scope of Contractor’s work for Northstar under this Agreement.

4.2 Disclosure and Ownership of Northstar Innovations. Contractor agrees to make
and maintain adequate and current records of all Northstar Innovations, which
records shall be and remain the property of Northstar. Contractor agrees to
promptly disclose to Northstar every Northstar Innovation. Contractor hereby
assigns to Northstar or Northstar’s designee Contractor’s entire worldwide
right, title and interest in and to all Northstar Innovations and all associated
records and intellectual property rights.

4.3 Assistance. Contractor agrees to assist Northstar in perfecting and
enforcing Northstar’s worldwide rights, title and interest, in and to all
patents, copyrights, moral rights, mask works, trade secrets, and other property
rights in each of the Northstar Innovations. Contractor agrees to execute any
lawful documents deemed reasonably necessary by Northstar to carry out the
purpose of this Agreement. If called upon to render assistance under this
paragraph, Contractor will be entitled to a fair and reasonable fee in addition
to reimbursement of authorized expenses incurred at the prior written request of
Northstar. In the event that Northstar is unable for any reason to secure
Contractor’s signature to any document Contractor is required to execute under
this Paragraph 4.3 (Assistance), Contractor hereby irrevocably designates and
appoints Northstar and Northstar’s duly authorized officers and agents as
Contractor’s agents and attorneys-in-fact to act for and in Contractor’s behalf
and instead of Contractor, to execute such document with the same legal force
and effect as if executed by Contractor.

4.4 Out-of-Scope Innovations. If Contractor incorporates any Innovations that
were conceived, reduced to practice, created, derived, developed or made by
Contractor or any third party either outside



--------------------------------------------------------------------------------

CONSULTANT AGREEMENT

 

of the scope of Contractor’s work for Northstar under this Agreement or prior to
the Effective Date (collectively, the “Out-of-Scope Innovations”) into any of
the Northstar Innovations, Contractor hereby grants to Northstar a royalty-free,
transferable, irrevocable, worldwide, fully paid-up license (with rights to
sublicense) to use any Out-of-Scope Innovations. Contractor agrees that
Contractor will not incorporate, or permit to be incorporated, any Out-of-Scope
Innovations into any of the Northstar Innovations without Northstar’s prior
written consent.

5. Confidential Information.

5.1 Definition of Confidential Information. “Confidential Information” as used
in this Agreement shall mean any and all technical and non-technical information
including patent, copyright, trade secret, and proprietary information,
techniques, sketches, drawings, models, inventions, know-how, processes,
apparatus, equipment, algorithms, software programs, software source documents,
and formulae related to the current, future and proposed products and services
of Northstar, Northstar’s suppliers and customers, and includes, without
limitation, Northstar Innovations, Northstar Property, and Northstar’s
information concerning research, experimental work, development, design details
and specifications, engineering, financial information, procurement
requirements, purchasing manufacturing, customer lists, business forecasts,
sales and merchandising and marketing plans and information.

5.2 Nondisclosure and Nonuse Obligations. Except as permitted in this paragraph,
Contractor shall neither use nor disclose the Confidential Information.
Contractor may use the Confidential Information solely to perform its duties
under this Agreement for the benefit of Northstar. Contractor agrees that
Contractor shall treat all Confidential Information of Northstar with the same
degree of care as Contractor accords to Contractor’s own Confidential
Information, but in no case less than reasonable care. If Contractor is not an
individual, Contractor agrees that Contractor shall disclose Confidential
Information only to those of Contractor’s employees who need to know such
information, and Contractor certifies that such employees have previously
agreed, either as a condition of employment or in order to obtain the
Confidential Information, to be bound by terms and conditions substantially
similar to those terms and conditions applicable to Contractor under this
Agreement. Contractor agrees not to communicate any information to Northstar in
violation of the proprietary rights of any third party. Contractor will
immediately give notice to Northstar of any unauthorized use or disclosure of
the Confidential Information. Contractor agrees to assist Northstar in remedying
any such unauthorized use or disclosure of the Confidential Information.

5.3 Exclusions from Nondisclosure and Nonuse Obligations. Contractor’s
obligations under Paragraph 5.2 (Nondisclosure and Nonuse Obligations) with
respect to any portion of the Confidential Information shall not apply to any
such portion which Contractor can demonstrate: (a) was in the public domain at
or subsequent to the time such portion was communicated to Contractor by
Northstar through no fault of Contractor; (b) was rightfully in Contractor’s
possession free of any obligation of confidence at or subsequent to the time
such portion was communicated to Contractor by Northstar; or (c) was developed
by employees of Contractor independently of and without reference to any
information communicated to Contractor by Northstar. A disclosure of
Confidential Information by Contractor, either (a) in response to a valid order
by a court or other governmental body, (b) otherwise required by law, or
(c) necessary to establish the rights of either party under this Agreement,
shall not be considered to be a breach of this Agreement or a waiver of
confidentiality for other purposes; provided, however, that Contractor shall
provide prompt prior written notice thereof to Northstar to enable Northstar to
seek a protective order or otherwise prevent such disclosure.

6. Ownership and Return of Northstar Property. All materials (including, without
limitation, documents, drawings, models, apparatus, sketches, designs, lists,
and all other tangible media of expression) furnished to Contractor by
Northstar, whether delivered to Contractor by Northstar or made by Contractor in
the performance of services under this Agreement (collectively, the “Northstar

 

2



--------------------------------------------------------------------------------

CONSULTANT AGREEMENT

 

Property”), are the sole and exclusive property of Northstar or Northstar’s
suppliers or customers, and Contractor hereby does and will assign to Northstar
all rights, title and interest Contractor may have or acquire in the Northstar
Property. Contractor agrees to keep all Northstar Property at Contractor’s
premises unless otherwise permitted in writing by Northstar. At Northstar’s
request and no later than five (5) days after such request, Contractor shall
destroy or deliver to Northstar, at Northstar’s option, (a) all Northstar
Property, (b) all tangible media of expression in Contractor’s possession or
control which incorporate or in which are fixed any Confidential Information,
and (c) written certification of Contractor’s compliance with Contractor’s
obligations under this sentence.

7. Observance of Northstar Rules. At all times while on Northstar’s premises,
Contractor will observe Northstar’s rules and regulations with respect to
conduct, health and safety and protection of persons and property.

8. No Conflict of Interest. During the term of this Agreement, Contractor will
not accept work, enter into a contract, or accept an obligation, inconsistent or
incompatible with Contractor’s obligations under this Agreement. Contractor
warrants that, there is no other contract or duty on Contractor’s part that
conflicts with or is inconsistent with this Agreement. Contractor agrees to
indemnify Northstar from any and all loss or liability incurred by reason of the
alleged breach by Contractor of any agreement with any third party.

9. Noninterference with Business. During the term of this Agreement, and for a
period of two (2) years following this Agreement’s termination or expiration,
Contractor agrees that it shall not interfere with Northstar’s business in any
manner, including, without limitation, the solicitation of any employee or
independent contractor to terminate or breach an employment, contractual or
other relationship with Northstar.

10. Relationship Between Parties. Contractor’s relationship with Northstar is
that of an independent contractor, and nothing in this Agreement is intended to,
or should be construed to, create a partnership, agency, joint venture or
employment relationship. Contractor will not be entitled to any of the benefits
that Northstar may make available to its employees, including, but not limited
to, group health or life insurance, profit-sharing or retirement benefits.
Contractor is not authorized to make any representation, contract or commitment
on behalf of Northstar unless specifically requested or authorized in writing to
do so by a Northstar manager. Contractor is solely responsible for, and will
file, on a timely basis, all tax returns and payments required to be filed with,
or made to, any federal, state or local tax authority with respect to the
performance of services and receipt of fees under this Agreement. Contractor is
solely responsible for, and must maintain adequate records of, expenses incurred
in the course of performing services under this Agreement. No part of
Contractor’s compensation will be subject to withholding by Northstar for the
payment of any social security, federal, state or any other employee payroll
taxes. Northstar will regularly report amounts paid to Contractor by filing Form
1099-MISC with the Internal Revenue Service as required by law.

11. Survival. Section 4 (Intellectual Property Rights), Section 5 (Confidential
Information), Section 6 (Ownership and Return of Northstar Property), Section 9
(Noninterference with Business), Section 11 (Survival), Section 13 (Assignment),
Section 14 (Severability), Section 16 (Governing Law; Jurisdiction), and
Section 17 (Entire Agreement) shall survive the termination or expiration of
this Agreement.

12. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when delivered personally; (b) by overnight
courier, upon written verification of receipt; (c) by telecopy or facsimile
transmission, upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt. Notice shall be sent to the addresses set forth above or to such
other address as either party may specify in writing.

 

3



--------------------------------------------------------------------------------

CONSULTANT AGREEMENT

 

13. Assignment. Contractor may not subcontract or otherwise delegate
Contractor’s obligations under this Agreement without Northstar’s prior written
consent. Subject to the foregoing, this Agreement will be for the benefit of
Northstar’s successors and assigns, and will be binding on Contractor’s
assignees.

14. Severability. If any provision of this Agreement is held by a court of law
to be illegal, invalid or unenforceable, (i) that provision shall be deemed
amended to achieve as nearly as possible the same economic effect as the
original provision, and (ii) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.

15. Waiver, Amendment. No term or provision hereof will be considered waived by
Northstar, and no breach excused by Northstar, unless such waiver or consent is
in writing signed by Northstar. The waiver by Northstar of, or consent by
Northstar to, a breach of any provision of this Agreement by Contractor, shall
not operate or be construed as a waiver of, consent to, or excuse of any other
or subsequent breach by Contractor. This Agreement may be amended or modified
only by mutual agreement of authorized representatives of the parties in
writing.

16. Governing Law; Jurisdiction. This Agreement will be governed in all respects
by the laws of the State of Washington. The parties irrevocably consent to the
exclusive personal jurisdiction of the of the federal and state courts located
in Washington, as applicable, for any matter arising out of or relating to this
Agreement, except that in actions seeking to enforce any order or any judgment
of such federal or state courts located in Washington, such personal
jurisdiction shall be nonexclusive.

17. Entire Agreement. This Agreement, and the attachments, constitute the entire
agreement between the parties relating to this subject matter, and supersede all
prior contemporaneous oral or written agreements concerning such subject matter.
The terms of this Agreement will govern all Schedules of Duties and Schedules of
Compensation.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

NORTHSTAR     “Contractor” Northstar Neuroscience, Inc.     Alan Levy, Ph.D. By:
 

/s/ John S. Bowers Jr.

    By:  

/s/ Alan J. Levy, Ph.D.

Name:   John S. Bowers Jr.     Name:   Alan J. Levy, Ph.D. Title:   President
and Chief Executive Officer     Title:   Consultant

 

4



--------------------------------------------------------------------------------

SCHEDULE OF DUTIES

In addition to his duties and responsibilities associated with his position as
Chairman of the Board of the Company, for which Dr. Levy will not be compensated
under this Agreement, Dr. Levy may perform some or all of the following
additional duties:

 

  •  

Meet with, and/or participate in conference calls with, investors and/or
prospective investors other than in a general capacity. Example of these
meetings include: one vs. one meetings associated with non-deal road shows,
investor conferences, financing events, and investor diligence calls.

 

  •  

Participate in Company meetings to evaluate clinical opportunities, clinical
trials, and other related clinical, research or product development activities.

 

  •  

Participate in review of and generation of intellectual property filings.

 

  •  

Other duties as assigned or approved by Northstar’s President and CEO.

 

5



--------------------------------------------------------------------------------

SCHEDULE OF COMPENSATION

For those duties that outside the scope of what would be reasonably expected
from the Company’s Chairman of the Board, Contractor will be compensated as
follows:

 

  •  

For engagements less than four hours in duration, at the rate of $200 per hour.

 

  •  

For engagements of four hours or more in duration (in a single seating), the day
rate of $1,500 per day.

 

 

•

 

Travel time for out of town engagements will be paid at  1/2 the prevailing rate
as outlined above.

The Company will also reimburse all ordinary, customary and reasonable business
expenses of Contractor provided that they were incurred on behalf of the Company
or as a result of the Company’s request, they have a valid business purpose, and
that they are supported by appropriate expense documentation.

 

6